Title: To James Madison from George W. Erving, 6 September 1802 (Abstract)
From: Erving, George W.
To: Madison, James


6 September 1802, American Consulate, London. No. 10. “I have just received from our Consul at Cadiz, a Circular letter of which the inclosed is a Copy; since my last of 29th. July upon this subject no other authentic information has been received here.”
  

   
   RC and enclosure (DNA: RG 59, CD, London, vol. 8). RC 1 p. Enclosure (1 p.) is another copy of Richard O’Brien’s circular letter, 26 June 1802, countersigned by Stephen Cathalan and William Willis (see Thomas Appleton to JM, 10 July 1802, and n. 2; Josef Yznardy to JM, 13 Aug. 1802, and n. 1).



   
   A full transcription of this document has been added to the digital edition.

